DISSENTING STATEMENT
LARSEN, J.,
I dissent. Respondent, [ ], should be disbarred because he stole money from two of his clients.
On December 23, 1974, a client entrusted respondent with $4,778, which respondent deposited into his secretary’s bank account and used for his own purposes. The client demanded the money back in July, 1975 and numerous times thereafter, with no success. Respondent sent the client a check on December 24, 1975, after the client complained to the Bar Association. The check bounced. Respondent finally made restitution on January 13, 1976.
In 1973 another client entrusted respondent, in connection with an estate, with two checks total-ling $1,974.76. ($225 was returned to the client in cash.) Respondent converted the money to his own *392use. In 1976, a funeral home, after numerous futile demands that respondent pay the estate funeral bills, sued respondent directly and recovered a default judgment of $1,279.30. Respondent issued a check in that amount on December 29, 1976, but the check bounced. The funeral bill was finally paid on February 7, 1977, nearly four years after the money was entrusted to respondent. As to the balance of the money, respondent exhibits a $200 release dated December 15, 1980, alleging that the client compromised her claim. The alleged release was given nearly eight years after the money was entrusted to respondent, and only after this court issued a rule to show cause why respondent should not be disbarred.
A two-year suspension, the majority’s sanction, is too lenient. See Matter of Duffield, 479 Pa. 471, 474, 388 A. 2d 1028 (1978) (Larsen, J., in a dissenting opinion: “Any attorney who steals money from a client should be disbarred . . .”). Moreover, imposing less than disbarment is inconsistent with this court’s decisions in recent cases of similar gravity, see Office of Disciplinary Counsel v. Lewis, 493 Pa. 519, 426 A. 2d 1138 (1981) (disbarment for theft of $3,954.66); Matter of Green, 470 Pa. 164, 368 A. 2d 245 (1977) (disbarment for theft of $1,481.96); Matter of Leopold, 469 Pa. 384, 366 A. 2d 277 (1976) (disbarment for theft of $5,500); cf. Office of Disciplinary Counsel v. Herman, 493 Pa. 267, 426 A. 2d 101 (1981) (disbarment for failure to comply with suspension order); Office of Disciplinary Counsel v. Grigsby, 493 Pa. 194, 200, 425 A. 2d 730, 733 (1981) (disbarment for false swearing; “[D]ishonesty on the part of an attorney establishes his unfitness to continue practicing law.”).
Finally, a two-year suspension is wholly inconsistent with this Commonwealth’s policy governing *393criminal theft offenses. A common thief who has stolen more than $2,000 is guilty of a felony of the third degree, subject to a fine of $15,000 and imprisonment for seven years: 18 Pa.C.S.A. §§3903(a), 1101(2), 1103(3). If an attorney who steals is convicted of theft, an immediate suspension and a formal disciplinary proceeding would ensue: Pa.R.D.E. 214. Disbarment would be the appropriate sanction. Cf. Office of Disciplinary Counsel v. Troback, 477 Pa. 318, 383 A. 2d 952 (1978) (disbarment for conviction for interstate transport of stolen securities). It would be anomalous to reach a different result where a criminal prosecution has not occurred. The Supreme Court must be willing to police the lawyers. Leniency in dealing with attorney theft creates a class of privileged thieves and damages the image of the legal profession.
Additionally, it should be noted that rarely, if ever, are lawyers prosecuted criminally for stealing client’s moneys ... I do not know why . . . and, thus, the only sanctions imposed are the disciplinary measures meted out by this court.